Citation Nr: 0102103	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from December 1941 to October 
1945 and from April 1946 to May 1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston Texas.


REMAND

At the time of the veteran's death, service connection was 
established for a laceration scar on the left buttock, for a 
scar on the neck, and for acne vulgaris, all of which were 
rated as noncompensable.

The veteran's death certificate lists metatastic lung 
carcinoma as the immediate cause of death, with no other 
immediate or underlying conditions noted as contributing to 
death.  However, records from Brooke Army Medical Center list 
cardiac arrest in its assessment of the cause of the 
veteran's death.

In a November 1986 Board decision, service connection for the 
cause of the veteran's death was denied, with the Board 
having considered the veteran's service-connected 
disabilities and the appellant's assertions that the veteran 
should have also been service connected for hypertension and 
heart disease, as cardiac arrest contributed to the veteran's 
death.

In September 1994, the appellant filed another claim for 
entitlement to service connection for the cause of the 
veteran's death, asserting that the veteran's smoking caused 
his metatastic lung carcinoma.  In connection with this 
claim, the appellant was asked to identify pertinent 
treatment records.  In response, the appellant provided the 
RO with a list of treatment received by the veteran.  The 
appellant also stated that her husband (the veteran) had been 
diagnosed with emphysema and had been advised to quit 
smoking.  He had been provided with patches, but they had not 
worked.

A review of the clinical evidence contained in the claims 
file fails to substantiate the appellant's statements as to 
the diagnosis of emphysema and the veteran's attempts to quit 
smoking.  However, the Board notes that not all of the 
treatment records identified by the appellant have been 
obtained.  Further, the records from Brooke Army Medical 
Center, which include the records pertaining to the veteran's 
death, indicate that there are additional records dated just 
prior to the veteran's death.  These, too, have not been 
obtained.  Additionally, the Board finds no records 
concerning the diagnosis and treatment of the veteran's 
metatastic lung carcinoma.  There is no documentation of 
diagnosis, including onset and etiology, nor is there any 
documentation of treatment history, which might possibly 
include discussion of the veteran's smoking history and its 
relationship to service.

Therefore, absent additional treatment records identified 
both by the appellant and the record itself and given VA's 
newly defined duty to assist the appellant in the development 
of her claim, see Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000), the 
issue of entitlement to service connection for the cause of 
the veteran's death will not be decided pending a REMAND for 
the following actions:

1.  After any necessary information and 
authorization are obtained from the 
appellant, copies of the treatment 
records identified by the appellant, but 
not already obtained, should be obtained 
and incorporated into the veteran's 
claims file.  The RO should also obtain 
and incorporate into the claims file any 
additional treatment records from Brooke 
Army Medical Center, as the veteran was 
apparently treated there just prior to 
his death.  The RO should also ask the 
appellant for specific information as to 
the initial diagnosis and onset of the 
veteran's metatastic lung carcinoma, e. 
g., approximate time, the medical 
facility and care provider, etc.  If any 
specific information is provided by the 
appellant in this respect, the RO should 
also attempt to obtain these records.  
The RO must document its efforts in this 
regard and any responses received.

2.  After the above development has been 
accomplished, or subsequent to a 
reasonable response time and reasonable 
effort to obtain the identified records 
without success, the RO should obtain a 
medical opinion as to whether there is 
evidence of nicotine dependence (as shown 
by the record) and, if so, whether it is 
at least as likely as not that the 
veteran's nicotine dependence arose in 
service.  Additionally, if it is the 
opinion of the physician that there is 
evidence of in-service nicotine 
dependence, the physician should then 
proffer an opinion as to whether it is at 
least as likely as not that the veteran's 
in-service nicotine dependence  
contributed substantially or materially 
to the veteran's death, aided or lent 
assistance to his death, was causally 
related to his death, or had a material 
influence in accelerating his death from 
metatastic lung carcinoma.  The physician 
should provide the rationale for any 
opinions expressed.  If the physician 
cannot provide an opinion without resort 
to speculation, he or she should so 
state.  

3.  The RO should carefully review the 
medical opinion to ensure that it is in 
complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the opinion should be 
returned to the physician for corrective 
action.

4.  The RO should then review the 
appellant's claim as to the propriety of 
a grant of service connection for the 
cause of the veteran's death, considering 
all pertinent law and regulations, in 
light of any additional treatment records 
obtained and the medical opinion.  

If the appellant's claim remains in a 
denied status, she and her representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of the actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the 
appellant until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




